DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Electronic device and touch device with transmission line in bending area”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 8, 14, 16 of U.S. Patent No. 10,891,010 (hereinafter ‘010). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in ‘010 are more specific and therefore anticipate the instant claims.  In specific, ‘010 claims 1 and 14 recite all limitations of instant claims 1 and 7 in addition to a display layer and a bending portion.  The claims map as follows:
‘010
1, 14
1, 14
5
6
8
16
1, 14
1, 14
5
8
16
Instant
1
2
3
4
5
6
7
8
9
10
11


Claims 1-5 and 7-10 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,430,000 (hereinafter ‘000). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in ‘010 are more specific and therefore anticipate the instant claims.  In specific, ‘000 claim 1 recites all limitations of instant claims 1 and 7 in addition to a display layer and a bending portion, the differences being that the ‘000 claim 1 refers to a transmission line and instead claim 1 uses the term “conductive line” which is more generic. Also, while the claim language is not identical, it covers the same connection parts of the instant claim 1 between the first trace and the second trace.  The claims map as follows:
‘000
1
1
5
6
1
1
1
5
1
Instant
1
2
3
4
5
7
8
9
10


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by An et al. in US 2018/0033831 (hereinafter An).

Regarding claim 1, An discloses an electronic device (An’s Figs. 1 and par. 55), comprising: 
a substrate (Figs. 5B, 19A and par. 91: SUB); 
an insulating layer disposed on the substrate (An’s Fig. 19A and par. 219: ISL); and 
a conductive line disposed on the substrate (An’s Fig. 19A and par. 219: MTL1, MTL2 and CL portions of TW), wherein the conductive line comprises: 
a first trace disposed on the substrate (An’s Fig. 19A and par. 219: MTL1); and 
a second trace disposed on the first trace (An’s Fig. 19A and par. 219: MTL2); 
wherein the insulating layer is disposed between the first trace and the second trace (An’s Fig. 19A: see ISL between MTL1 and MTL2); 
wherein the second trace comprises a plurality of connection parts (An’s Fig. 19A and par. 219: see CL) passing through the insulating layer (An’s Fig. 19A: CL through ISL) and 
wherein a portion of the first trace continuously extends from the one of the plurality of connection parts to the another one of the plurality of connection parts (An’s Figs. 19A and par. 219-220: see MTL1 continuous under CL to the left to CL to the middle), and a portion of the second trace continuously extends from the one of the plurality of connection parts to the another one of the plurality of connection parts (An’s Figs. 19A and par. 219-220: see MTL2 continuous over CL to the left to CL to the middle).

Regarding claim 7, An discloses a touch device (An’s Figs. 1 and par. 2, 55), comprising: a substrate (Figs. 5B, 19A and par. 91: SUB); a touch electrode disposed on the substrate (An’s Fig. 8 and par. 133: see TSCL2); an insulating layer disposed on the substrate (An’s Fig. 19A and par. 219: ISL); and a conductive line (An’s Fig. 19A and par. 219: MTL1, MTL2 and CL portions of TW) connected to the touch electrode (An’s Fig. 9 par. 150), wherein the conductive line comprises all elements as explained for claim 1.

Regarding claims 2 and 8, An discloses wherein the substrate comprises a first bending portion (An’s Figs. 1-4 and par. 57, 64, 75, 83: substrate with bending portion BA or BA1).

Regarding claims 3 and 9, An discloses wherein the substrate further comprises a main portion (An’s Figs. 1-4 and par. 57, 64, 75, 83: non-bending portion NBA), the first bending portion is located at a side of the main portion (An’s Figs. 1, 3), and a greatest curvature of the first bending portion (An’s Figs. 1B-1C, 3B, 4B and par. 60: curvature when BA is folded or bent) is greater than a greatest curvature of the main portion (An’s Figs. 1-4 and par. 57, 75, 83: NBA does not bend). 

claim 4, An discloses wherein the substrate further comprises a second bending portion (An’s Fig. 4B and par. 83: BA2) located at another side of the main portion (An’s Fig. 4B: NBA), and a greatest curvature of the second bending portion (An’s Fig. 4B: curvature shown of BA when bent)  is greater than the greatest curvature of the main portion (An’s Fig.4B and par. 83: NBA does not bend). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over An.

Regarding claims 5 and 10, An fails to explicitly disclose a touch electrode disposed on the insulating layer. However, because An does disclose a touch electrode disposed on an insulating layer (An’s Fig. 8 and par. 133: see TSCL2 on TS-IL1), the touch sensing unit TS including the touch electrode and a wiring part TW (An’s par. 150) and the wiring part TW including the insulating layer (An’s Fig. 19A: see ISL of TW), thus, it would have been obvious to one of ordinary skill in the art that An’s touch electrode (An’s Fig. 8: see TSCL2) can be disposed on the insulating layer (An’s Fig. 19: see ISL equivalent to TS-IL1 of An’ Fig 8) in order to obtain the predictable result of forming a conductor over an insulating layer formed over the encapsulation layer (An’s Figs. 8 and 19).

claims 6 and 11, An discloses wherein the conductive line (An’s Fig. 19A and par. 219: MTL1, MTL2 and CL portions of TW) further comprises a first direction portion (An’s Fig. 19b: CL portion on direction DR2), a second direction portion (An’s Fig. 19B: CL portion on direction DR1) and a third direction portion (An’s Fig. 19A: CL portion on direction DR3) connected between the first direction portion and the second direction portion (An’s Figs. 19A-B), and an extending direction of the third direction portion (An’s Fig. 19A: DR3) is intersected with either an extending direction of the first direction portion or an extending direction of the second direction portion (An’s Figs. 19A-19B: vertical DR3 intersects with portions in the DR1_DR2 plane).
An fails to explicitly disclose wherein the first direction portion, the second direction portion and the third direction portion are formed in a same layer (An’s Figs. 19A-B: layer of CL). However, because An discloses the contact hole formed to connect metal layers ML1 and ML2 (An’s par. 219-220), thus it would have been obvious to one of ordinary skill in the art that the material filling the contact layer CL would be formed in the same layer, in order to obtain the predictable result of one step for filling the contact hole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882.  The examiner can normally be reached on 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LILIANA CERULLO/Primary Examiner, Art Unit 2621